Citation Nr: 0210389	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  02-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a compensable initial rating for service-
connected pes planus.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for low back disorder.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1954 to 
February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision in 
which the RO denied service connection for right shoulder and 
low back disorders, and granted service connection for pes 
planus, deemed noncompensable.  The veteran filed a notice of 
disagreement in March 2002 and a statement of the case (SOC) 
was issued in June 2002.  The veteran submitted a substantive 
appeal the same month.  On June 26, 2002, the veteran 
submitted a request for an RO local hearing before a decision 
review officer.


REMAND

The right to receive a hearing before the Board is an 
important procedural right.  38 C.F.R. § 3.103 (c) (2001).  
Accordingly, in the interests of due process, this matter is 
REMANDED to the RO for completion of the following:

The veteran is to be afforded an RO 
local hearing before a decision review 
officer, pursuant to his request dated 
in June 2002.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




